NO. 07-08-0389-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  NOVEMBER 3, 2008

                         ______________________________


                             BARRY DWAYNE MINNFEE,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                              Appellee

                        _______________________________

                                 Order of Dismissal
                             ________________________

Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

      Barry Dwayne Minnfee (Minnfee) has filed a document entitled “Extra-notice

Requirements Notice of Appeal. Objection to Civil Commitment.” Attached to the notice

is a document entitled “Offender Grievance Form,” which document appears to be

something provided by the Texas Department of Criminal Justice. Also before us is both

his motion to proceed as a pauper and a docketing statement. In the aforementioned

notice, Minnfee complains about his civil commitment and the fact that another inmate

“bangs on the walls” in the adjoining cell. Taken together, the items illustrate effort to
appeal some administrative action or decision taken by those operating the prison wherein

he resides. Moreover, this effort was undertaken without first presenting the dispute to a

trial court via an original petition or lawsuit. Consequently, question arose regarding

whether we had jurisdiction over the appeal. This lead us to contact Minnfee about the

matter via letter dated October 20, 2008, and direct him to show, within ten days, why we

have jurisdiction to entertain the appeal. To date, we have not received an answer to our

inquiry.

       Courts of appeal generally have jurisdiction only over final orders and judgments

issued by trial courts. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Additionally, a judgment is final only when it disposes of all claims asserted by or against

all parties. As previously mentioned, the documents before us indicate that Minnfee

appealed from an administrative decision relating to an administrative grievance he had

filed. We have no final judgment or order issued by a court of competent jurisdiction

before us. Accordingly, we lack the authority to entertain the appeal and dismiss it for want

of jurisdiction.


                                                  Per Curiam




                                             2